     Case 9:19-cv-00442-GTS-ATB Document 24 Filed 04/21/20 Page 1 of 3



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JUAN R. MOSQUERA a/k/a
Juan Bilan and Juan R. Mosquera Bilan,

                                     Plaintiff,
      v.                                                             9:19-CV-0442
                                                                     (GTS/ATB)

HAROLD D. GRAHAM, et al.,

                                     Defendants.


APPEARANCES:

JUAN R. MOSQUERO
12-A-1601
Plaintiff, pro se
Sing Sing Correctional Facility
354 Hunter Street
Ossining, NY 10562

GLENN T. SUDDABY
Chief United States District Judge

                                     DECISION AND ORDER

I.    INTRODUCTION

      On August 27, 2019, the Clerk of Court entered a Judgment dismissing this action in

its entirety pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to

state a claim upon which relief may be granted. See Dkt. No. 15. On September 10, 2019,

Plaintiff filed a Notice of Appeal. Dkt. No. 16. On September 30, 2019, Plaintiff filed a

Motion to Vacate the Judgment pursuant to Rule 60(b) of the Federal Rules of Civil

Procedure. Dkt. No. 18. On March 11, 2020, the Second Circuit dism issed the appeal



                                                   1
      Case 9:19-cv-00442-GTS-ATB Document 24 Filed 04/21/20 Page 2 of 3



because it "lacks an arguable basis either in law or in fact." See Mosquera v. Graham, et al.

No. 19-2973, Dkt. No. 75 (2d Cir. 2020).

II.    MOTION TO VACATE

       Rule 60(b) of the Federal Rules of Civil Procedure sets forth six grounds upon which

relief from a judgment or order may be granted: (1) mistake, inadvertence, surprise, or

excusable neglect; (2) newly discovered evidence; (3) fraud; (4) the judgment is void; (5) the

judgment has been satisfied, released or discharged; or (6) for any other reason that justifies

relief. Fed. R. Civ. P. 60(b). "Rule 60(b) was intended to preserve the delicate balance

between the sanctity of final judgments and the incessant command of the court's

conscience that justice be done in light of all the facts." Esposito v. New York, No.

07–CV–11612, 2010 W L 4261396, at *1 (S.D.N.Y. Oct. 25, 2010) (citation omitted). Rule

60(b) of the Federal Rules of Civil Procedure provides "extraordinary judicial relief" which

should be granted "only upon a showing of exceptional circumstances." Barton v. Troy

Annual Conf., No. 09–CV–0063, 2011 W L 5325623, at *2 (N.D.N.Y. Nov. 3, 2011) (McAvoy,

J.). It may not be used as a substitute for an appeal, and a claim based on legal error alone

is inadequate. United Student Aid Funds, Inc. v. Espinosa, ––– U.S. ––––, 130 S.Ct. 1367,

1377 (2010); United Airlines, Inc. v. Brien, 588 F.3d 158, 176 (2d Cir. 2009) (citing Matarese

v. LeFevre, 801 F.2d 98, 107 (2d Cir.1986) ).

       The decision whether to afford relief rests with the "sound discretion of the district

court." Garcia v. Myears, No. 13-CV-0965, 2015 WL 1015425, at *2 (W.D.N.Y. March 9,

2015). "Generally, courts require that the evidence in support of the motion to vacate a final

judgment be 'highly convincing,' that a party show good cause for the failure to act sooner,



                                                2
       Case 9:19-cv-00442-GTS-ATB Document 24 Filed 04/21/20 Page 3 of 3



and that no undue hardship be imposed on other parties." Kotlicky v. U.S. Fid. & Guar. Co.,

817 F.2d 6, 9 (2d Cir. 1987) (citation and internal citations om itted).

        Here, Plaintiff has failed to satisfy the basic requirements for Rule 60(b) relief.

Plaintiff's motion is nothing more than an attempt to relitigate the merits of his original claims.

Therefore, the Court will not now entertain Plaintiff's arguments for a second time. Simply

stated, Plaintiff may not use this motion as an opportunity to reargue his original points.

        Having thoroughly reviewed Plaintiff's arguments in support of his motion to vacate,

the Court finds that Plaintiff presents no basis upon which the Court would vacate the August

2019 Judgment. Thus, upon due consideration, Plaintiff has not established that relief under

Rule 60(b) is warranted, and the motion to vacate is denied in its entirety.1

III.    CONCLUSION

        WHEREFORE, it is hereby

        ORDERED that Plaintiff's motion to vacate (Dkt. No. 18) is DENIED; and it is further

        ORDERED that Plaintiff's motion (Dkt. No. 22) is DENIED, as moot; and it is further

        ORDERED that the Clerk serve a copy of this Decision and Order on Plaintiff.

IT IS SO ORDERED.

Dated: April 21, 2020
       Syracuse, New York




        1
                Plaintiff's motion seeking permission to attach an exhibit to his amended pleading (Dkt. No. 22)
is denied, as moot.

                                                        3
